Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .



DETAILED ACTION

This action is responsive to the Application filed on 8/31/2021  
This application claims the benefit of priority from Korean Patent Application No. KR10-0175096 filed on 12/15/2020.
Claims 1-20 are pending in the case.  Claims 1 and 11 are independent claims.



Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “user interface configured to guide” and “controller configured to determine” in claims 1, 7, 9, and 10.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-3, 8, 11-13, and 18 are rejected under AIA  35 U.S.C. 103 as being unpatentable over Nocek et al., U.S. Patent No. 6587782, filed on 3/14/2000 (hereinafter Nocek) in view of Cho et al., U.S. Patent Application Publication No. 20100125407, filed on 6/11/2009 (hereinafter Cho).

As for independent claim 1, Nocek discloses method and vehicle comprising 
a user interface configured to guide a route to a destination and receive a user input; and 
(Nocek Col 1 Lines 10-21, Nocek Col 3 Lines 20-23 discloses in-vehicle navigation system with user interface that receives user input as shown in fig. 1 and fig. 11) 
to receive the user input and to set the highlight mark for the point of interest based on the user input 
(Nocek Col 10 Lines 27-34, Col 10 Lines 35-38 discloses receiving user input to set highlight mark for point of interest, user can move highlight box 620 to point of interest to obtain route guidance)

Nocek does not appear to discloses method and vehicle comprising a controller configured to determine whether a point of interest corresponding to the destination is set, to control the user interface to display a pop-up message according to the determination result.

However, Cho discloses method and device comprising 
a user interface configured to guide a route to a destination and receive a user input; and 
(Cho paragraph [0007] discloses navigation device for vehicle receiving input as shown in fig. 11) 
a controller configured to determine whether a point of interest corresponding to the destination is set, to control the user interface to display a pop-up message according to the determination result, 
(Cho Paragraph [0114]- [0118] determines whether POI is selected and displays pop up message as show in fig. 13) 
to receive the user input in response to the pop-up message, and to set the point of interest based on the user input 
(Cho paragraph [0118] discloses receiving input, Okay button on pop-up window is selected and setting POI as destination). 
Accordingly, it would have been obvious to person of ordinary skill in the art before the effective filing date of the claimed invention to combine Cho with Nocek for the benefit of providing a dynamic pop-up message to receive a user input.

As for claim 2, limitations of parent claim 1 have been discussed above.  Cho discloses method and system wherein 
when the point of interest corresponding to the destination is not set, the pop-up message is a message for determining whether to set the point of interest corresponding to the destination from a user 
(Cho paragraph [0114]-[0118] discloses pop-up window to determine whether to set point of interest corresponding to destination). 
Accordingly, it would have been obvious to person of ordinary skill in the art before the effective filing date of the claimed invention to combine Cho with Nocek for the benefit of providing a dynamic pop-up message to receive a user input.

As for claim 3, limitations of parent claim 1 have been discussed above.  Nocek discloses method and vehicle to 
set the highlight mark for the point of interest 
(Nocek Col 10 Lines 35-38 discloses setting highlight mark for point of interest).  

Nocek does not appear to explicitly disclose method and system wherein pop-up message is a message for determining whether to set the highlight mark for the point of interest.  However, Cho discloses method and system wherein 
pop-up message is a message for determining whether to set the point of interest 
(Cho paragraph [0114]-[0118] discloses pop-up window to determine whether to set point of interest corresponding to destination). 
Accordingly, it would have been obvious to person of ordinary skill in the art before the effective filing date of the claimed invention to combine Cho with Nocek for the benefit of providing a dynamic pop-up message to receive a user input.

As for claim 8, limitations of parent claim 1 have been discussed above.  Cho discloses method and system wherein 
the user input comprises at least one input of a touch, a drag, and a drop 
(Cho paragraph [0049], [0106] discloses touch input as shown in fig. 10). 
Accordingly, it would have been obvious to person of ordinary skill in the art before the effective filing date of the claimed invention to combine Cho with Nocek for the benefit of utilizing a commonly used input system.

As for claim 11, claim 11 reflects the method comprising computer executable instructions for implementing the article of manufacture as claimed in claim 1, and is rejected along the same rationale.

As for claim 12, limitations of parent claim 11 have been discussed above.  Claim 12 reflects the method comprising computer executable instructions for implementing the article of manufacture as claimed in claim 2, and is rejected along the same rationale.

As for claim 13, limitations of parent claim 11 have been discussed above.  Claim 13 reflects the method comprising computer executable instructions for implementing the article of manufacture as claimed in claim 3, and is rejected along the same rationale.

As for claim 18, limitations of parent claim 11 have been discussed above.  Claim 18 reflects the method comprising computer executable instructions for implementing the article of manufacture as claimed in claim 8, and is rejected along the same rationale.


Claims 4 and 14 are rejected under AIA  35 U.S.C. 103 as being unpatentable over Nocek in view of Cho in view of Shubert et al., U.S. Patent Application Publication No. 20190041852, filed on 8/2/2017 (hereinafter Shubert).

As for claim 4, limitations of parent claim 1 have been discussed above.  Nocek discloses method and vehicle 
when the highlight mark for the point of interest is set, determining whether to change the highlight mark for the point of interest
(Nocek Col 10 Lines 27-34, Col 10 Lines 35-38 discloses highlight box 620 can be changed, moved to another location). 

Nocek does not appear to explicitly disclose method and system comprising displaying a pop-up message.   However, Cho discloses method and system comprising displaying a pop-up message 
(Cho paragraph [0114]-[0118] discloses pop-up message for a user to determine user's choice). 
Accordingly, it would have been obvious to person of ordinary skill in the art before the effective filing date of the claimed invention to combine Cho with Nocek for the benefit of providing a dynamic pop-up message to receive a user input.  

Nocek does not appear to explicitly disclose method and system wherein message for determining whether to change the highlight mark for the point of interest.
However, Shubert discloses method and system wherein 
the message for determining whether to change the highlight mark for the point of interest 
(Shubert paragraph [0153]-[0154] discloses message for determining whether to change location the highlight mark for the point of interest, user is prompted to designate alternative drop-off spot by placing “bullseye” marker 804 at the preferred location). 
Accordingly, it would have been obvious to person of ordinary skill in the art before the effective filing date of the claimed invention to combine Shubert with Nocek and Cho for the benefit of allowing user to change the location of interest according to user preference.

As for claim 14, limitations of parent claim 11 have been discussed above.  Claim 14 reflects the method comprising computer executable instructions for implementing the article of manufacture as claimed in claim 4, and is rejected along the same rationale.


Claims 5 and 15 are rejected under AIA  35 U.S.C. 103 as being unpatentable over Nocek in view of Cho in view of Wako et al., U.S. Patent Application Publication No. 20050261822, filed on 5/18/2004 (hereinafter Wako).

As for claim 5, limitations of parent claim 1 have been discussed above.  Nocek discloses method and vehicle comprising user interface with 
highlight mark 
(Nocek Col 10 Lines 27-34, Col 10 Lines 35-38 discloses highlight mark, highlight box 620).  

Nocek does not appear to explicitly disclose method and vehicle comprising user interface wherein the user input is an input for setting a size of the highlight mark.  However, Wako discloses method and system wherein 
the user input is an input for setting a size of the mark 
(Wako paragraph [0054], [0055] discloses receiving user input to set size of mark, favorite spot mark 60 can be freely changed).
Accordingly, it would have been obvious to person of ordinary skill in the art before the effective filing date of the claimed invention to combine Wako with Nocek and Cho for the benefit of being able to change size of a marking such that the marking become more or less visible to the user.

As for claim 15, limitations of parent claim 11 have been discussed above.  Claim 15reflects the method comprising computer executable instructions for implementing the article of manufacture as claimed in claim 5, and is rejected along the same rationale.


Claims 6-7 and 16-17 are rejected under AIA  35 U.S.C. 103 as being unpatentable over Nocek in view of Cho in view of Wu, U.S. Patent Application Publication No. 20200019913, filed on 9/23/2019 (hereinafter Wu) in view of Shubert et al., U.S. Patent Application Publication No. 20190041852, filed on 8/2/2017 (hereinafter Shubert).

As for claim 6, limitations of parent claim 1 have been discussed above.  Cho discloses method and system comprising 
user interface to display a pop-up message  
(Cho paragraph [0114]-[0118] discloses pop-up window).
Accordingly, it would have been obvious to person of ordinary skill in the art before the effective filing date of the claimed invention to combine Cho with Nocek for the benefit of providing a dynamic pop-up message to receive a user input.

Cho does not appear to explicitly disclose method and system wherein when the vehicle arrives at the destination, the controller is configured to control the user interface to display a second pop-up message for performing evaluation.  However, Wu discloses method and system wherein 
when the vehicle arrives at the destination, the controller is configured to control the user interface to display a second pop-up message for performing evaluation 
(Wu paragraph [0004] discloses when vehicle arrives at the destination displaying message for performing evaluation as shown in fig. 6). 
Accordingly, it would have been obvious to person of ordinary skill in the art before the effective filing date of the claimed invention to combine Wu with Nocek and Cho for the benefit of being able to provide feedback to the system for possible future improvements. 

Cho does not appear to explicitly disclose method and system wherein the evaluation is evaluation of the point of interest corresponding to the destination.  However, Shubert discloses system and method wherein 
when an object arrives at the destination, the controller is configured to control the user interface to display a message for performing evaluation of the point of interest corresponding to the destination 
(Shubert paragraph [0152] discloses performing evaluation of the point of interest corresponding to the destination, user feedback regarding satisfaction with drop-off spot as shown in fig. 8A). 
Accordingly, it would have been obvious to person of ordinary skill in the art before the effective filing date of the claimed invention to combine Shubert with Nocek, Cho, and Wu for the benefit of being able to provide feedback to the system for possible future improvements. 

As for claim 7, limitations of parent claim 6 have been discussed above.  Shubert discloses method and system wherein 
the controller is configured to determine whether to change the highlight mark for the point of interest based on the evaluation result 
(Shubert paragraph [0153]-[0154] discloses allowing user to change highlight mark, bullseye marker 804, when the user feedback indicates that the recipient is dissatisfied with drop-off spot 720). 
Accordingly, it would have been obvious to person of ordinary skill in the art before the effective filing date of the claimed invention to combine Shubert with Nocek, Cho, and Wu for the benefit of being able to utilize the user feedback to improve the system. 


As for claim 16, limitations of parent claim 11 have been discussed above.  Cho discloses method and system comprising 
user interface to display a pop-up message  
(Cho paragraph [0114]-[0118] discloses pop-up window).

Cho does not appear to explicitly disclose method and system wherein when the user arrives at the destination, the controller is configured to control the user interface to display a second pop-up message for performing evaluation.  However, Wu discloses method and system wherein 
when the user arrives at the destination, the controller is configured to control the user interface to display a second pop-up message for performing evaluation 
(Wu paragraph [0004] discloses when user arrives at the destination displaying message for performing evaluation as shown in fig. 6). 
Accordingly, it would have been obvious to person of ordinary skill in the art before the effective filing date of the claimed invention to combine Wu with Nocek and Cho for the benefit of being able to provide feedback to the system for possible future improvements. 

Cho does not appear to explicitly disclose method and system wherein the evaluation is evaluation of the point of interest corresponding to the destination.  However, Shubert discloses system and method wherein 
when an object arrives at the destination, the controller is configured to control the user interface to display a message for performing evaluation of the point of interest corresponding to the destination 
(Shubert paragraph [0152] discloses performing evaluation of the point of interest corresponding to the destination, user feedback regarding satisfaction with drop-off spot as shown in fig. 8A). 
Accordingly, it would have been obvious to person of ordinary skill in the art before the effective filing date of the claimed invention to combine Shubert with Nocek, Cho, and Wu for the benefit of being able to provide feedback to the system for possible future improvements. 

As for claim 17, limitations of parent claim 16 have been discussed above.  Claim 15reflects the method comprising computer executable instructions for implementing the article of manufacture as claimed in claim 7, and is rejected along the same rationale.


Claims 9 and 19 are rejected under AIA  35 U.S.C. 103 as being unpatentable over Nocek in view of Cho in view of Yamada et al., U.S. Patent Application Publication No. 20170364066, filed on 7/19/2016 (hereinafter Yamada). 

As for claim 9, limitations of parent claim 1 have been discussed above.  Nocek discloses method and vehicle wherein the controller is configured to 
set the highlight mark to the destination when a user selects the highlight mark for the point of interest corresponding to the destination 
(Nocek Col 10 Lines 27-34, Col 10 Lines 35-38 discloses receiving user input to set highlight mark for point of interest, user can move highlight box 620 to point of interest to obtain route guidance). 

Nocek does not appear to explicitly disclose method and system wherein the controller is configured to set the mark to a parking lot of the destination when a user touches the highlight mark for the point of interest corresponding to the destination, drags the mark while maintaining the touch, and drops the highlight mark to a position corresponding to a first icon indicating the parking lot.
However, Yamada discloses method and system wherein the controller is configured to 
set the mark to a parking lot of the destination when a user touches the highlight mark for the point of interest corresponding to the destination, drags the mark while maintaining the touch, and drops the mark to a position corresponding to a first icon indicating the parking lot 
(Yamada paragraph [0069] discloses dragging and dropping mark, vehicle icon V1, to icon indicating a parking lot, parking lot guide sign S5, as shown in fig. 11A and fig. 11B). 
Accordingly, it would have been obvious to person of ordinary skill in the art before the effective filing date of the claimed invention to combine Yamada with Nocek and Cho for the benefit of being able to more precisely set a destination. 

As for claim 19, limitations of parent claim 11 have been discussed above.  Claim 15reflects the method comprising computer executable instructions for implementing the article of manufacture as claimed in claim 9, and is rejected along the same rationale.


Claims 10 and 20 are rejected under AIA  35 U.S.C. 103 as being unpatentable over Nocek in view of Cho in view of Yamada in view of Herz et al., U.S. Patent Application Publication No. 20180164817, filed on 11/29/2017 (hereinafter Herz) 

As for claim 10, limitations of parent claim 1 have been discussed above.  Nocek discloses method and vehicle wherein the controller is configured to 
set the highlight mark to the destination when a user selects the highlight mark for the point of interest corresponding to the destination 
(Nocek Col 10 Lines 27-34, Col 10 Lines 35-38 discloses receiving user input to set highlight mark for point of interest, user can move highlight box 620 to point of interest to obtain route guidance). 

Nocek does not appear to explicitly disclose method and system wherein the controller is configured to set the mark to a pedestrian entrance of the destination when a user touches the highlight mark for the point of interest corresponding to the destination, drags the mark while maintaining the touch, and drops the highlight mark to a position corresponding to a second icon indicating the pedestrian entrance.
However, Yamada discloses method and system wherein the controller is configured to 
set the mark to a particular location of the destination when a user touches the highlight mark for the point of interest corresponding to the destination, drags the mark while maintaining the touch, and drops the mark to a position corresponding to a second icon indicating the particular location 
(Yamada paragraph [0069] discloses dragging and dropping mark, vehicle icon V1, to icon indicating particular location, a parking lot, parking lot guide sign S5, as shown in fig. 11A and fig. 11B). 
Accordingly, it would have been obvious to person of ordinary skill in the art before the effective filing date of the claimed invention to combine Yamada with Nocek and Cho for the benefit of being able to more precisely set a destination. 

Yamada does not appear to explicitly disclose method and system wherein the particular location is a mark for pedestrian entrance.  However, Herz discloses method and system wherein 
the particular location is a mark for pedestrian entrance
(Herz paragraph [0043] discloses icon can be pedestrian entrance, entrance of building, pin icon at a targeted location such as entrance of building)
Accordingly, it would have been obvious to person of ordinary skill in the art before the effective filing date of the claimed invention to combine Yamada with Nocek and Cho for the benefit of being able to more precisely set a destination. 

As for claim 20, limitations of parent claim 11 have been discussed above.  Claim 15reflects the method comprising computer executable instructions for implementing the article of manufacture as claimed in claim 10, and is rejected along the same rationale.



Conclusion

It is noted that any citation to specific pages, columns, lines, or figures in the prior art references and any interpretation of the references should not be considered to be limiting in any way.  A reference is relevant for all it contains and may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art. In re Heck, 699 F.2d 1331, 1332-33, 216 U.S.P.Q. 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1009, 158 U.S.P.Q. 275, 277 (C.C.P.A. 1968)).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEANETTE J PARKER whose telephone number is (571)270-3647. The examiner can normally be reached Mon-Fri 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Bashore can be reached on 571-272-4088. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JEANETTE J PARKER/Primary Examiner, Art Unit 2175